DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: vehicle speed obtainer [claim 1, 6, 10], deactivation controller [claims 1-2], output region changer [claim 4], processing region changer [claim 5], stop determiner, [claim 6], period changer, [claim 6], acceleration obtainer [claim 7], threshold setter [claim 7], temperature obtainer [claim 8], temperature deactivation controller [claim 8]. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to image processing apparatuses for performing, based on image data captured from an imaging device installed on a vehicle, image-processing tasks associated with deactivation of imaging devices in an order.

Prior art for was found for the claim as follows:
Re. Claim 1,
Tsuruta et al., (US 2017/0357863 A1) disclose the following limitations: 
An image processing apparatus (Tsuruta: Fig. 1 & Para. [0023] disclose ECU 20.), communicable with at least first and second imaging devices (13, 14) installed on a vehicle (vehicle CS), for performing an image processing task based on first image data and second image data (i.e., determines if object is present from the images), each of the first image data and second image data being obtained by a capture operation of the corresponding one of the first and second imaging devices (13, 14) with use of a corresponding one of first and second angular fields of view different from each other (Tsuruta: Figs. 1, 10a & Paras. [0053], [0075]-[0076] disclose ECU 20 communicable with the first and second cameras 13, 14 installed in vehicle CS that determines if an object Ob is present based on the captured image data using the cameras differing angles of view and image differences.), the image processing apparatus (ECU 20) comprising:
the first and second imaging devices having one of the first and second angular fields of view being smaller than the other of the first and second angular fields of view (Tsuruta: Para. [0075] discloses narrow-angle camera 14 having an angular view smaller than the wide-angle camera 13.).
Meyhofer et al., (US 2017/0259753 A1) disclose a vehicle speed obtainer configured to obtain vehicle speed information indicative of a speed of the vehicle (Meyhofer: Fig. 1 & Paras. [0027], [0044] disclose control system 100 of vehicle 10 is configured to obtain the vehicle’s speed.); and
a deactivation controller configured to:
determine whether the speed of the vehicle represented by the vehicle speed information (i.e., vehicle speed in MPH) is equal to or lower than a speed-related deactivation threshold (e.g., 5 miles per hour) previously determined for a target device, the target device being a selected one of the first and second imaging devices, the selected one of the first and second imaging devices having one of the first and second angular fields (Meyhofer: Fig. 1 & Paras. [0010], [0027], [0044] disclose control system 100 configured to obtain the vehicle’s speed to determine if it is below a certain threshold speed for an initiated or selected camera sensor 107 having an angular field of view, which can include a wide-angled lens. The camera sensor 107 is the selected target device.);
deactivate the capture operation of the target device (i.e., sensor 107) upon determination that the speed of the vehicle represented by the vehicle speed information (i.e., vehicle speed in MPH) is equal to or lower than the speed-related deactivation threshold (e.g., 5 miles per hour) previously determined for the target device (Meyhofer: Fig. 1 & Paras. [0027], [0044] disclose control system 100 deactivating camera sensor 107 when the vehicle 10 reaches a certain threshold speed.),
wherein a third imaging device is installed in the vehicle in addition to the at least first and second imaging devices (i.e., camera sensors 101, 103, 105 include multiple sets of cameras sensors 101), the third imaging device being configured to obtain, by a capture operation, third imaging data with use of a third angular field of view (i.e., third camera sensor capturing third imaging data that includes a wide-angle view), the second imaging device being a first target device as the target device, the third imaging device being a second target device as the target device (Meyhofer: Paras. [0027], [0044], [0073] disclose multiple camera sensors that include wide-angled views. The target devices are camera sensors that are selected to be activated or deactivated.), 
wherein the speed-related deactivation threshold includes first and second speed-related deactivation thresholds being respectively for the first and second target devices (Meyhofer: Paras. [0027], [0044], [0073] disclose speed deactivation thresholds for the target selected camera sensors.), 
and 
the deactivation controller is configured to: 
determine whether the speed of the vehicle represented by the vehicle speed information (i.e., vehicle speed in MPH) is equal to or lower than each of the first and second speed-related deactivation thresholds (Meyhofer: Fig. 1 & Paras. [0027], [0044], [0073] disclose the control system determines deactivating thresholds based on vehicle speed.); and
Foote et al., (US 2009/0040306 A1) disclose the first angular field of view being a largest in all the first to third angular fields of view, the second angular field of view being larger than the third angular field of view (Foote: Paras. [0156], [0176] disclose a camera having a first angular field of view being the largest and a second camera with an angular field of view being larger than a third angular field of view of a different camera.). 

Prior art for was found for the claim as follows:
Re. Claim 6,
Tsuruta et al., (US 2017/0357863 A1) disclose the following limitations: 
An image processing apparatus (Tsuruta: Fig. 1 & Para. [0023] disclose ECU 20.), communicable with at least first and second imaging devices (13, 14) installed on a vehicle (vehicle CS), for performing an image processing task based on first image data and second image data (i.e., determines if object is present from the images), each of the first image data and second image data being obtained by a capture operation of the corresponding one of the first and second imaging devices (13, 14) with use of a corresponding one of first and second angular fields of view different from each other (Tsuruta: Figs. 1, 10a & Paras. [0053], [0075]-[0076] disclose ECU 20 communicable with the first and second cameras 13, 14 installed in vehicle CS that determines if an object Ob is present based on the captured image data using the cameras differing angles of view and image differences.), the image processing apparatus (ECU 20) comprising:
the first and second imaging devices having one of the first and second angular fields of view being smaller than the other of the first and second angular fields of view (Tsuruta: Para. [0075] discloses narrow-angle camera 14 having an angular view smaller than the wide-angle camera 13.).
Meyhofer et al., (US 2017/0259753 A1) disclose a vehicle speed obtainer configured to obtain vehicle speed information indicative of a speed of the vehicle (Meyhofer: Fig. 1 & Paras. [0027], [0044] disclose control system 100 of vehicle 10 is configured to obtain the vehicle’s speed.); and
a deactivation controller configured to:
determine whether the speed of the vehicle represented by the vehicle speed information (i.e., vehicle speed in MPH) is equal to or lower than a speed-related deactivation threshold (e.g., 5 miles per hour) previously determined for a target device, the target device being a selected one of the first and second imaging devices, the selected one of the first and second imaging devices having one of the first and second angular fields (Meyhofer: Fig. 1 & Paras. [0010], [0027], [0044] disclose control system 100 configured to obtain the vehicle’s speed to determine if it is below a certain threshold speed for an initiated or selected camera sensor 107 having an angular field of view, which can include a wide-angled lens. The camera sensor 107 is the selected target device.);
deactivate the capture operation of the target device (i.e., sensor 107) upon determination that the speed of the vehicle represented by the vehicle speed information (i.e., vehicle speed in MPH) is equal to or lower than the speed-related deactivation threshold (e.g., 5 miles per hour) previously determined for the target device (Meyhofer: Fig. 1 & Paras. [0027], [0044] disclose control system 100 deactivating camera sensor 107 when the vehicle 10 reaches a certain threshold speed.).

Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claims 1, 10] “… a change between the first speed-related deactivation threshold for the first target device and the second speed-related deactivation threshold for the second target device has a negative correlation with respect to a change between the first and second angular field of views … deactivate the capture operations of the first and second target devices in an order of the second target device and the first target device in accordance with a result of determination of whether the speed of the vehicle represented by the vehicle speed information is equal to or lower than each of the first and second speed-related deactivation thresholds while the speed of the vehicle decreases.” [Claim 6] “… wherein: the image processing apparatus is configured to perform the image processing task every predetermined period, the image processing apparatus further comprising: a stop determiner configured to determine whether the vehicle is stopped; and a period changer configured to set a value of a period of the image processing task to be longer upon the vehicle being determined to be stopped than a value of the period of the image processing task upon the vehicle being determined to be not stopped.” These features are not found or suggested in the prior art.

Claim 10 recites analogous limitations to claim 1 above. Therefore, claims 1, 3-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 10-15-2021